Citation Nr: 1631352	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  08-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals, to include surgical scar and sinus problems, status post tumor removal.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for bone loss, right side of cheek, status post tumor removal.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008. 

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In an August 2014 decision, the Board denied service connection for bone loss of the right side of cheek, status post tumor removal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 18, 2015, the Court remanded the claim, pursuant to the terms of a Joint Motion for Remand (JMR) filed by representatives for the Veteran and the VA Secretary.

While the Veteran originally claimed service connection for bone loss, right side of cheek, status post tumor removal, the Veteran (and, as noted below, the parties) identified other alleged residuals from the surgery, notably continuous sinus problems and a scar.  As such, the issue on appeal has been expanded accordingly, as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Also as regards the matter of representation, the Board notes that in this appeal the Veteran was previously represented by The American Legion.  However, in February 2016, a power of attorney in favor of private attorney Deanne L. Bonner Simpson was filed.  The Board recognizes the change in representation.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) paperless file associated with the Veteran.  A review of the documents in Virtual VA reveals documents that are duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

In light of points raised in the JMR and further review of the claims file, the Board finds that additional AOJ action on the claim on appeal is warranted.

As noted, in the August 2014 decision, the Board listed the issue on appeal specifically as involving  claimed bone loss on the right side of the cheek, status post the 1988 tumor removal.  In the JMR, the parties determined that the Board did not adequately discuss all potential residuals of the Veteran's status post tumor removal, and, thus, provided inadequate reasons or bases for its determinations.  

In this regard, the parties noted that a private physician had submitted a letter to VA stating that he believed the Veteran's tumor existed in service given that his headaches, which existed during service, ceased after the removal of the tumor; and that the August 2010 VA examiner opined that it was at least as likely as not that the Veteran's tumor either manifested during service or was aggravated by service.  

The parties acknowledged that the Board discussed the August 2010 VA examiner's opinion that the Veteran did not have the currently claimed disability of right cheek bone loss   However, the parties also found that the Board did not provide adequate reasons or bases addressing whether the Veteran's scar in his mouth or his sinus problems, about which he testified during the Board hearing, should be given consideration as residual to the Veteran's tumor or tumor removal.

Moreover, in February 2012, the August 2010 VA examiner provided an addendum opinion stating that, while the Veteran had a "well healed midline surgical incision," as a clinician she "[could not] definitively state that this incision [was] the result specifically of a benign sinus tumor [versus] an incision made to excise any other ENT, dental, or cerebral lesion benign or malignant."  The examiner did not address whether it was at least as likely as not that the Veteran's surgical scar was due to or a result of his tumor removal.  In addition, the examiner noted that an August 2010 CAT scan of the Veteran's sinuses found "normal coronal views of the paranasal sinuses" and a CAT scan of the brain found no remarkable residuals of a sinus tumor, but did find "possible small vessel ischemia and possible dilated Virchos-Robin space left basal ganglia," which likely related to the Veteran's diagnosis of hypertension.  However, the examiner did not provide a rationale for her conclusion.

Given all of the above, to include points raised in the JMR, and the absence of medical comment or opinion explicitly addressing the relationship between the Veteran's alleged surgical scar and the CAT scan findings of "possible small vessel ischemia and possible dilated Virchos-Robin space left basal ganglia" and the Veteran's 1988 tumor removal, the Board finds that medical examinations addressing all alleged residuals of the Veteran's 1988 tumor removal, to include surgical scar and sinus problems, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examinations by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should 
give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the expanded claim for service connection on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA scars examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify which of the Veteran's currently shown mouth or sinus scars are at least as likely as not (i.e., a 50 percent or greater probability) residual to the tumor removal the Veteran underwent in 1988.

For any scar determined to be at least as likely as not residual to the 1988 tumor removal, for each such scar, the  render appropriate findings pertinent to evaluation of the scar, to include, the size of the area affected (in inches or centimeters), whether the scar is deep or superficial, whether it is linear or non-linear, whether it is unstable or painful, and whether it otherwise limits function of an affected part.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA sinus examination by an appropriate physician 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a diagnosis for any current sinus problem, and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to the tumor removal the Veteran underwent in 1988.
 
The examiner should specifically discuss the August 2010 CAT scan showing "possible small vessel ischemia and possible dilated Virchos-Robin space left basal ganglia," and whether this relates to the Veteran's 1988 tumor removal or diagnosed sinus problems or, as expressed in the February 2012 addendum opinion, the Veteran's diagnosis of hypertension.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence as well as all lay assertions, to include the Veteran's competent assertions that he has experienced sinus problems since his tumor removal. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.
 
7.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


